Title: To George Washington from George Augustine Washington, 27 June 1784
From: Washington, George Augustine
To: Washington, George



Honord Uncle
BridgeTown Barbadoes June 27th 84.

Information of The conveyance by which this goes for Philadelphia being communicated to me so short a time previous to

the departure of it that I have time only to acquaint You of my arrival, which was not untill the 23d Inst.—we had a tedious passage of 26 days from the Capes and I may truely say so fatigueing that I was scarcely able to support it—I arrived much exhausted and reduced and am sorry to say that the voyage had not the expected good effect in relieving my stomach; as on that I fear greatly depends the removeal of my other complaints—As yet I have not finally determind on any thing for my future government as I have not suffitiently inform’d my self what plan I had best adopt.
I visited the Physician Yesterday to whom Doctr Stuart was so good as to give me a Letter. He appears to be the worthy person He represented Him and by every one who I have heard speak of him, the most eminent of His profession—I had only an opportunity of a short conversation with Him, but tomorrow He accompanys me to wait on the Governor (who resides a little distance out of Town) when I shall be able to make every necessary inquiry —I inform’d Him the plan I purposed when I left America of making transitory visits to the different Islands—which He disapproves of as the approaching season will render it very disagreeable and hazardous, and decidedly gives the preference to this in point of climate to any of the West Indie Islands, as many have tried them, and sufferd by the experiment—I saw a Letter from a Mr Henderson of Bladensburg, Maryland who came here for His health, He left this some time ago to pursue the plan I intended by visiting the Islands but mentions to have receiv’d great injury, I am thinking from the favorable accounts I have of the climate of Bermuda, from the People of this place who have frequented it, that should a good conveyance offer in the course of four or five weeks I shall be induced to visit it —opportunities from this to America (owing to the restrictions, which are still continued,) are not so frequent as I could wish, but shall not omit writing by any that may offer—I sensibly feel the inexp[r]essible obligations I am under to You for Your unbounded goodness, and how I shall ever be able to acknowledge it I know not, but should I be so happy as to [be] bless’d with a restoration of my health, nothing in the compass of my power shall ever be omitted—the parental affection I have ever experienced from Mrs Washington lays me under equal obligations and it will ever be my study to

make Her amends. the hurry I am in will I hope excuse my not writing Her by this conveyance I wish to be rememberd to all inquiring friends in the most affectionate terms—may you experience the most perfect happiness this world is capable of affording, is the sincere wish of Your truely affectionate Nephew

Geo: A. Washington


The inclosed to my Father & Colo. Ball I will beg You to have forwarded.

